IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT

                                    _____________________

                                         No. 98-20690
                                    _____________________


       KIM A. WASHINGTON-GARRETT,

                                                            Plaintiff-Appellant,

                                              versus

       HAROLD S. BONNER; ROBBY DEWITT;
       ALBERT GEE; CHARLES S. HINES,

                                                            Defendants-Appellees.

              _______________________________________________________

                        Appeal from the United States District Court
                            for the Southern District of Texas
                                     (H-97-CV-2698)
              _______________________________________________________
                                   September 16, 1999

Before REAVLEY, HIGGINBOTHAM and DENNIS, Circuit Judges.
PER CURIAM:*

       Plaintiff’s complaint was dismissed under Rule 12(b)(6) on the ground that

the pleading stated no basis for relief under any facts that could be proved consistent
with the allegations.

       Plaintiff says that the district court erred in ruling that her First Amendment

claim was time-barred. She is correct. Her employment was terminated on

August 18, 1995. Suit was filed on August 12, 1997, within the two-year limitation
period.

   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
      Plaintiff says that her property right in employment was deprived without due
process. She only made a conclusory statement of expectation of continued

employment, inadequate to withstand dismissal. Schultea v. Wood, 47 F.3d 1427,

1434 (5th cir. 1995).
      Plaintiff also claims deprivation of a liberty interest due to injury to her

reputation, but she has alleged no injury rising to the level of the constitution since

damage to one’s reputation alone is insufficient. Siegert v. Gilley, 111 S. Ct. 1789,

1794 (1991); Cinel v. Conmick, 15 F.3d 1338, 1343 (5th Cir. 1994).
      We affirm the district court’s dismissal of the state law claims of intentional
infliction of emotional distress and tortious interference for essentially the reasons
given by the district court.

      The judgment is reversed and the case is remanded only on the First
Amendment claim. Otherwise the judgment is affirmed.

      AFFIRMED IN PART, REVERSED IN PART. REMANDED.




                                            2